             Case 2:16-cv-01109-RSM Document 297 Filed 05/15/20 Page 1 of 3




 1
 2
 3
 4
 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
     CHI CHEN, et al.,                                  Case No. 16-1109RSM
 9
10                   Plaintiffs,                        ORDER DENYING MOTION FOR
                                                        PARTIAL SUMMARY JUDGMENT ON
11                       v.                             PRELIMINARY INTEREST
12   U.S. BANK NATIONAL ASSOCIATION, et
13   al.,

14                   Defendants.
15
            This matter comes before the Court on Plaintiff Song, Tengyao’s Motion for Partial
16
     Summary Judgment. Dkt. #270. Plaintiff Song moves the Court to rule now, prior to trial and
17
     as a matter of law, that he is entitled to prejudgment interest running from the date U.S. Bank
18
19   disbursed his funds out of escrow, September 10, 2012. Id. He argues that, if he prevails, this

20   amount will be $453,534.24 on top of his underlying claim of $500,000. Id. at 2 n.1.
21
            Summary judgment is appropriate where “the movant shows that there is no genuine
22
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
23
24   R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Prejudgment

25   interest is based on the principle of “preventing the unjust enrichment of the defendant who has
26   wrongfully delayed payment.” Polygon Nw. Co. v. Am. Nat. Fire Ins. Co., 143 Wn. App. 753,
27
     189 P.3d 777, 794 (Wash. Ct. App. 2008). This is available when an amount claimed is
28

     ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT ON PRELIMINARY
     INTEREST - 1
              Case 2:16-cv-01109-RSM Document 297 Filed 05/15/20 Page 2 of 3



     “liquidated,” which occurs where “the evidence furnishes data which, if believed, make it
 1
 2   possible to compute the amount with exactness, without reliance on opinion or discretion.”

 3   Hansen v. Rothaus, 107 Wn.2d 468, 730 P.2d 662, 664 (1986). The fact that a claim is
 4
     disputed does not make it “unliquidated” so long as it may be determined by reference to an
 5
     objective source. Egerer v. CSR W., LLC, 116 Wn. App. 645, 67 P.3d 1128, 1133 (Wash. Ct.
 6
 7   App. 2003).

 8           Plaintiff Song argues that “[n]o matter how many liability, causation, equitable or other
 9   defenses U.S. Bank may continue to conjure up, the amount at issue is sufficiently fixed to
10
     authorize prejudgment interest,” and that “[a] clearer case is hard to imagine.” Dkt. #270 at 5.
11
             Defendant U.S. Bank argues that this motion is premature and that there is a genuine
12
13   dispute as to the amount of the alleged loss, precluding summary judgment. Dkt. #275 at 3.

14   The Court agrees on both points. Although U.S. Bank’s dispute of liability may be irrelevant to
15   this Motion, U.S. Bank also presents sufficient evidence and argument to create a genuine
16
     dispute as to the amount of the alleged loss and the amount of time that prejudgment interest
17
     should accrue. See Dkt. #275 at 17. The Court finds it cannot compute the amount of
18
19   prejudgment interest with exactness based on this record. Even if it could be computed after an

20   evidentiary hearing or supplemental briefing, the Court would exercise its discretion to defer
21
     this issue to after the first bellwether trial.
22
             Having considered the applicable briefing submitted by the parties and the entire record,
23
24   the Court hereby finds and ORDERS that Plaintiff Song’s Motion for Partial Summary

25   Judgment, Dkt. #270 is DENIED as premature. Plaintiff may renew the Motion at a later date
26   if appropriate.
27
28

     ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT ON PRELIMINARY
     INTEREST - 2
          Case 2:16-cv-01109-RSM Document 297 Filed 05/15/20 Page 3 of 3




 1
 2       DATED this 15th day of May, 2020.

 3
 4
 5
 6
                                             A
                                             RICARDO S. MARTINEZ
 7                                           CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT ON PRELIMINARY
     INTEREST - 3
